Title: To Benjamin Franklin from Jonathan Williams, Sr., 20 December 1783
From: Williams, Jonathan Sr.
To: Franklin, Benjamin


          
            Dear sr—
            Boston Decr. 20th. 1783—
          
          I am honour’d with your favour of Sept 13th. Inclosing a Bill Drawn in my favr on Doctr. Cooper for 2722 Livres 16 s. 8 d.

being the Amount of What you have paid for the Education & other expences of his Grand Son, you advice to apply to the Father if in Boston, I hear he is, but he is Shut up & good for nothing, Doctr. Cooper was Sick When I recd your Letter & Still remains at the point of death, but little hope if any of his Serviveing, there has been no time Since I recd your Bill that I Could have presented it, tho’ if the Doctr Should die as I Belive he will, I hope the famley will pay it, I dont Expect that Jhnnot will or Can pay it, if I Can Obtain it, I Will place it (agreeable to your desire) on Interest for your Sister, the money I recd for your Bills on Johnnot & Warin amo £171. Stg., my Wife & Aunt Settled before I Got home by her Note of hand, On Interest, which is at present better then any trade that I know off, I offerd aunt any of my Goods at the Cost when I got hom to the amo: of the Bills £171 Stg but She refus’d, & its much the best for her that She did, I must Loose, Goods are So plenty from all parts that they will not fetch the Cost,—Aunt Who now Lives at Cambridge with her daughter Collis, adviced me that there was a Seat that was formely ownd by Mr Oliver now Own’d by mr Andrew Cabot of Beverley, to be Sold, She thinks if you Should prefer Cambridge for a residence this Seat would Suit, you may remember the house it Stands about four miles & ½ from Charlestown ferry, one Miles & ½ from the Bridge, not a mile from the Colledge, has a boutifull prospect, a Garden of rich frute Stables & other Out houses with a hundred & Seventy Acres of Land, I only mention this as Aunt mention’d it to me, I told aunt that I Should be happy to receive any

Commands from you that you please to give—my Love to your Son & all you Love, & belive me Ever Your Dutifull Nephew & most Hble Servant
          
            Jona. Williams
          
         
          Addressed: His Excellency Benjamin Franklin Esqr / at Passy / In / France
        